UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03668 THE WRIGHT MANAGED INCOME TRUST 440 Wheelers Farms Road Milford, Connecticut 06461 Vicki S. Horwitz Three Canal Plaza, Suite 600 Portland, ME 04101 207-347-2000 Date of fiscal year end: December 31 Date of reporting period: July 1, 2014 – September 30, 2014 Item 1.Schedule of Investments. Wright Total Return Bond Fund (WTRB) Portfolio of Investments – As of September 30, 2014 (Unaudited) Face Amount Description Coupon Rate Maturity Date Value FIXED INCOME INVESTMENTS - 95.1% COMMERCIAL MORTGAGE-BACKED SECURITIES - 7.9% $ LB-UBS Commercial Mortgage Trust, Series 2006-C6, Class A4 % 09/15/39 $ Merrill Lynch Mortgage Trust, Series 2005-LC1, Class A4 % 01/12/44 Merrill Lynch/Countrywide Commercial Mortgage Trust, Series 2006-2, Class A4 % 06/12/46 Total Commercial Mortgage-Backed Securities (identified cost, $886,550) $ CORPORATE BONDS - 38.3% COMMUNICATIONS EQUIPMENT - 0.5% $ Vodafone Group PLC % 02/27/37 $ CONSUMER STAPLES - 0.5% $ Celgene Corp. % 08/15/22 $ DIVERSIFIED FINANCIALS - 7.3% $ Ameriprise Financial, Inc. % 11/15/15 $ Bank of America Corp. % 05/16/16 Bank of America Corp., MTN % 05/13/21 Citigroup, Inc. % 08/09/20 Eaton Vance Corp. % 10/02/17 General Electric Capital Corp., MTN, Series A % 03/15/32 Goldman Sachs Group, Inc. (The) % 04/01/18 JPMorgan Chase & Co. % 04/23/19 Morgan Stanley % 07/28/21 Nomura Holdings, Inc. % 03/04/15 SunTrust Banks, Inc. % 09/11/17 ENERGY - 2.4% $ Baker Hughes, Inc. % 01/15/29 $ ONEOK Partners LP % 10/15/37 Peabody Energy Corp. % 11/01/16 Valero Energy Corp. % 03/15/19 FOOD, BEVERAGE & TOBACCO - 1.6% $ Altria Group, Inc. % 11/10/18 $ Ingredion, Inc. % 11/01/20 PepsiCo, Inc. % 11/01/18 HEALTH CARE EQUIPMENT & SERVICES - 2.5% $ Cigna Corp. % 11/15/16 $ Laboratory Corp. of America Holdings % 05/15/16 UnitedHealth Group, Inc. % 02/15/18 WellPoint, Inc. % 08/15/20 HOUSEHOLD & PERSONAL PRODUCTS - 0.6% $ Estee Lauder Cos., Inc. (The) % 05/15/37 $ INDUSTRIAL - 0.5% $ FedEx Corp. % 01/15/24 $ INFORMATION SERVICES - 0.5% $ Moody's Corp. % 09/01/20 $ INSURANCE - 3.2% $ Aflac, Inc. % 06/15/23 $ PartnerRe Finance B, LLC % 06/01/20 Principal Financial Group, Inc. % 05/15/19 Prudential Financial, Inc., MTN % 11/15/20 Prudential Financial, Inc., MTN, Series D % 06/15/19 MATERIALS - 2.4% $ Dow Chemical Co. (The) % 03/01/23 $ Greif, Inc. % 02/01/17 Lubrizol Corp. % 02/01/19 MEDIA - 2.6% $ Comcast Cable Communications Holdings, Inc. % 11/15/22 $ DIRECTV Holdings, LLC / DIRECTV Financing Co., Inc. % 03/01/21 McGraw Hill Financial, Inc. % 11/15/17 Time Warner Cos., Inc. % 01/15/28 PHARMACEUTICALS, BIOTECHNOLOGY & LIFE SCIENCES - 0.5% $ Thermo Fisher Scientific, Inc. % 01/15/23 $ PIPELINES - 1.6% $ Spectra Energy Capital, LLC % 03/01/20 $ TransCanada PipeLines, Ltd. % 08/15/18 REAL ESTATE - 0.8% $ Simon Property Group LP % 02/01/23 $ RETAILING - 1.5% $ Kohl's Corp. % 11/01/21 $ L Brands, Inc. % 11/01/14 SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT - 0.6% $ Applied Materials, Inc. % 10/15/17 $ SOFTWARE & SERVICES - 2.8% $ Adobe Systems, Inc. % 02/01/20 $ International Business Machines Corp. % 10/15/18 Oracle Corp. % 07/15/40 Symantec Corp. % 09/15/20 TELECOMMUNICATIONS - 1.1% $ BellSouth Corp. % 11/15/34 $ Verizon Communications, Inc. % 12/01/30 TRANSPORTATION - 0.7% $ Burlington Northern Santa Fe, LLC % 08/15/36 $ UTILITIES - 4.1% $ Consolidated Edison Co. of New York, Inc. % 12/01/18 $ Dominion Resources, Inc., Series E % 03/15/33 Exelon Generation Co., LLC % 10/01/19 Pacific Gas & Electric Co. % 10/15/18 Public Service Electric & Gas Co., MTN % 05/01/18 Sempra Energy % 06/01/16 Total Corporate Bonds (identified cost, $4,078,036) $ U.S. GOVERNMENT INTERESTS - 48.9% AGENCY MORTGAGE-BACKED SECURITIES - 34.9% $ FHLMC Gold Pool #A32600 % 05/01/35 $ FHLMC Gold Pool #C01646 % 09/01/33 FHLMC Gold Pool #C27663 % 06/01/29 FHLMC Gold Pool #C47318 % 09/01/29 FHLMC Gold Pool #C66878 % 05/01/32 FHLMC Gold Pool #C91046 % 05/01/27 FHLMC Gold Pool #D66753 % 10/01/23 FHLMC Gold Pool #E00903 % 10/01/15 FHLMC Gold Pool #G01035 % 05/01/29 FHLMC Gold Pool #G02478 % 12/01/36 FHLMC Gold Pool #N30514 % 11/01/28 FHLMC Gold Pool #P00024 % 09/01/32 FHLMC Gold Pool #P50064 % 09/01/30 FHLMC Pool #1B1291 % 11/01/33 FHLMC Pool #1G0233 % 05/01/35 FHLMC Pool #781071 % 11/01/33 FHLMC Pool #781804 % 07/01/34 FHLMC Pool #781884 % 08/01/34 FHLMC Pool #782862 % 11/01/34 FHLMC, Series 1983, Class Z % 12/15/23 FHLMC, Series 2044, Class PE % 04/15/28 FHLMC, Series 2627, Class MW % 06/15/23 FNMA Pool #253057 % 12/01/29 FNMA Pool #479477 % 01/01/29 FNMA Pool #489357 % 03/01/29 FNMA Pool #535332 % 04/01/30 FNMA Pool #545782 % 07/01/32 FNMA Pool #597396 % 09/01/31 FNMA Pool #621284 % 12/01/31 FNMA Pool #725866 % 09/01/34 FNMA Pool #738630 % 11/01/33 FNMA Pool #745001 % 09/01/35 FNMA Pool #745467 % 04/01/36 FNMA Pool #745755 % 12/01/35 FNMA Pool #747529 % 10/01/33 FNMA Pool #781893 % 11/01/31 FNMA Pool #809888 % 03/01/35 FNMA Pool #888366 % 04/01/37 FNMA Pool #888367 % 03/01/37 FNMA Pool #888417 % 01/01/36 FNMA Pool #906455 % 01/01/37 GNMA I Pool #376400 % 02/15/24 GNMA I Pool #379982 % 02/15/24 GNMA I Pool #393347 % 02/15/27 GNMA I Pool #410081 % 08/15/25 GNMA I Pool #427199 % 12/15/27 GNMA I Pool #448490 % 03/15/27 GNMA I Pool #458762 % 01/15/28 GNMA I Pool #460726 % 12/15/27 GNMA I Pool #510706 % 11/15/29 GNMA I Pool #581536 % 06/15/33 GNMA II Pool #002630 % 08/20/28 GNMA II Pool #002909 % 04/20/30 GNMA II Pool #002972 % 09/20/30 GNMA II Pool #002973 % 09/20/30 GNMA II Pool #003095 % 06/20/31 GNMA II Pool #004841 % 08/20/31 GNMA, Series 2010-44, Class NK % 10/20/37 U.S. TREASURIES - 14.0% $ U.S. Treasury Bond % 02/15/42 $ U.S. Treasury Note % 05/15/19 U.S. Treasury Note % 11/15/20 U.S. Treasury Note % 08/15/21 U.S. Treasury Strip Coupon 2.520 -2.892 % 05/15/22 Total U.S. Government Interests (identified cost, $5,570,472) $ TOTAL FIXED INCOME INVESTMENTS (identified cost, $10,535,058) — 95.1% $ SHORT-TERM INVESTMENTS - 1.7% $ Fidelity Government Money Market Fund, 0.01% (1) $ TOTAL SHORT-TERM INVESTMENTS (identified cost, $198,452) — 1.7% $ TOTAL INVESTMENTS (identified cost, $10,733,510) — 96.8% $ OTHER ASSETS, IN EXCESS OF LIABILITIES — 3.2% NET ASSETS — 100.0% $ FHLMC — Federal Home Loan Mortgage Corporation FNMA — Federal National Mortgage Association GNMA — Government National Mortgage Association LLC — Limited Liability Company LP — Limited Partnership MTN — Medium Term Note PLC — Public Limited Company Variable rate security. Rate presented is as of September 30, 2014. Rate presented is yield to maturity. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2014. Asset Description Quotes Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Commercial Mortgage-Backed Securities $ - $ $ - $ Corporate Bonds - - U.S. Government Interests - - Short-Term Investments - - Total Investments $ - $ $ - $ The level classification by major category of investments is the same as the category presentation in the Fund’s Portfolio of Investments. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended September 30, 2014. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Wright Current Income Fund (WCIF) Portfolio of Investments – As of September 30, 2014 (Unaudited) Face Amount Description Coupon Rate Maturity Date Value FIXED INCOME INVESTMENTS - 95.0% AGENCY MORTGAGE-BACKED SECURITIES - 95.0% $ FHLMC Gold Pool #A85905 % 05/01/39 $ FHLMC Gold Pool #A88945 % 08/01/39 FHLMC Gold Pool #C00548 % 08/01/27 FHLMC Gold Pool #C00778 % 06/01/29 FHLMC Gold Pool #C91034 % 06/01/27 FHLMC Gold Pool #D81642 % 08/01/27 FHLMC Gold Pool #D82572 % 09/01/27 FHLMC Gold Pool #E81704 % 05/01/15 FHLMC Gold Pool #G04710 % 09/01/38 FHLMC Gold Pool #G08012 % 09/01/34 FHLMC Gold Pool #G08022 % 11/01/34 FHLMC Gold Pool #G08047 % 03/01/35 FHLMC Gold Pool #G08378 % 10/01/39 FHLMC Gold Pool #G30482 % 05/01/30 FHLMC Gold Pool #G80111 % 12/17/22 FHLMC Gold Pool #H09098 % 10/01/37 FHLMC Gold Pool #P00024 % 09/01/32 FHLMC Gold Pool #P50019 % 07/01/24 FHLMC Gold Pool #P50079 % 07/01/33 FHLMC Gold Pool #Q11280 % 09/01/42 FHLMC Gold Pool #T30126 % 07/01/37 FHLMC Gold Pool #T30133 % 07/01/37 FHLMC Gold Pool #T60798 % 07/01/42 FHLMC Gold Pool #U30400 % 06/01/37 FHLMC, Series 2097, Class PZ % 11/15/28 FHLMC, Series 2176, Class OJ % 08/15/29 FHLMC, Series 2201, Class C % 11/15/29 FHLMC, Series 2218, Class ZB % 03/15/30 FHLMC, Series 2259, Class ZM % 10/15/30 FHLMC, Series 2576, Class HC % 03/15/33 FHLMC, Series 2802, Class OH % 05/15/34 FHLMC, Series 3033, Class WY % 09/15/35 FHLMC, Series 3072, Class DL % 02/15/35 FHLMC, Series 3255, Class QE % 12/15/36 FHLMC, Series 3641, Class TB % 03/15/40 FHLMC, Series 3677, Class PB % 05/15/40 FHLMC, Series 3814, Class B % 02/15/26 FHLMC, Series 3969, Class JY % 12/15/41 FHLMC, Series 4011, Class DA % 09/15/41 FHLMC, Series 4011, Class DB % 09/15/41 FHLMC, Series 4050, Class NK % 09/15/41 FHLMC, Series 4097, Class VT % 08/15/25 FHLMC, Series 4103, Class DV % 11/15/25 FHLMC, Series 4142, Class PN % 12/15/32 FHLMC-GNMA, Series 15, Class L % 07/25/23 FHLMC-GNMA, Series 23, Class KZ % 11/25/23 FHLMC-GNMA, Series 4, Class D % 12/25/22 FNMA Pool #252034 % 09/01/28 FNMA Pool #252215 % 11/01/28 FNMA Pool #256182 % 03/01/36 FNMA Pool #256677 % 04/01/27 FNMA Pool #256972 % 11/01/37 FNMA Pool #257138 % 03/01/38 FNMA Pool #465714 % 08/01/28 FNMA Pool #535131 % 03/01/29 FNMA Pool #594207 % 02/01/31 FNMA Pool #673315 % 11/01/32 FNMA Pool #733750 % 10/01/32 FNMA Pool #735861 % 09/01/33 FNMA Pool #745318 % 12/01/34 FNMA Pool #745630 % 01/01/29 FNMA Pool #801357 % 08/01/34 FNMA Pool #801506 % 09/01/34 FNMA Pool #813839 % 11/01/34 FNMA Pool #819457 % 02/01/35 FNMA Pool #846323 % 11/01/35 FNMA Pool #851762 % 01/01/36 FNMA Pool #871394 % 04/01/21 FNMA Pool #888211 % 08/01/36 FNMA Pool #888367 % 03/01/37 FNMA Pool #888534 % 08/01/37 FNMA Pool #891367 % 04/01/36 FNMA Pool #908160 % 12/01/36 FNMA Pool #930504 % 02/01/39 FNMA Pool #930664 % 03/01/39 FNMA Pool #940441 % 03/01/37 FNMA Pool #954957 % 10/01/37 FNMA Pool #995656 % 06/01/33 FNMA Pool #AD0329 % 09/01/28 FNMA Pool #AD0756 % 11/01/28 FNMA Pool #AI0108 % 04/01/41 FNMA Pool #MA0559 % 09/01/30 FNMA Whole Loan, Series 2003-W17, Class 1A7 % 08/25/33 FNMA Whole Loan, Series 2003-W18, Class 1A6 % 08/25/43 FNMA Whole Loan, Series 2004-W11, Class 1A1 % 05/25/44 FNMA, Series 2001-52, Class XZ % 10/25/31 FNMA, Series 2001-52, Class YZ % 10/25/31 FNMA, Series 2002-15, Class QH % 04/25/32 FNMA, Series 2003-30, Class JQ % 04/25/33 FNMA, Series 2003-32, Class BZ % 11/25/32 FNMA, Series 2004-17, Class H % 04/25/34 FNMA, Series 2004-25, Class LC % 04/25/34 FNMA, Series 2004-25, Class UC % 04/25/34 FNMA, Series 2005-106, Class UK % 12/25/35 FNMA, Series 2005-120, Class PB % 01/25/36 FNMA, Series 2005-58, Class BC % 07/25/25 FNMA, Series 2006-74, Class PD % 08/25/36 FNMA, Series 2007-76, Class PE % 08/25/37 FNMA, Series 2007-81, Class GE % 08/25/37 FNMA, Series 2008-60, Class JC % 07/25/38 FNMA, Series 2008-86, Class GD % 03/25/36 FNMA, Series 2009-50, Class AX % 07/25/39 FNMA, Series 2011-37, Class LH % 11/25/40 FNMA, Series 2012-51, Class B % 05/25/42 FNMA, Series 2013-17, Class YM % 03/25/33 FNMA, Series 2013-5, Class NY % 02/25/33 FNMA, Series G93-5, Class Z % 02/25/23 GNMA I Pool #471369 % 05/15/33 GNMA I Pool #487108 % 04/15/29 GNMA I Pool #489377 % 03/15/29 GNMA I Pool #509930 % 06/15/29 GNMA I Pool #509965 % 06/15/29 GNMA I Pool #595606 % 11/15/32 GNMA I Pool #602377 % 06/15/18 GNMA I Pool #603377 % 01/15/18 GNMA I Pool #615272 % 07/15/33 GNMA I Pool #615403 % 08/15/33 GNMA I Pool #616829 % 01/15/25 GNMA I Pool #623190 % 12/15/23 GNMA I Pool #624600 % 01/15/34 GNMA I Pool #640940 % 05/15/35 GNMA I Pool #677162 % 08/15/23 GNMA I Pool #697999 % 02/15/24 GNMA I Pool #711286 % 10/15/32 GNMA I Pool #733602 % 04/15/40 GNMA I Pool #782771 % 09/15/24 GNMA I Pool #AB1821 % 10/15/42 GNMA II Pool #003284 % 09/20/32 GNMA II Pool #003346 % 02/20/33 GNMA II Pool #003401 % 06/20/33 GNMA II Pool #003403 % 06/20/33 GNMA II Pool #003554 % 05/20/34 GNMA II Pool #003689 % 03/20/35 GNMA II Pool #003931 % 12/20/36 GNMA II Pool #004284 % 11/20/38 GNMA II Pool #004291 % 11/20/38 GNMA II Pool #004412 % 04/20/39 GNMA II Pool #004561 % 10/20/39 GNMA II Pool #004702 % 06/20/25 GNMA II Pool #004753 % 08/20/30 GNMA II Pool #004838 % 10/20/40 GNMA II Pool #575787 % 03/20/33 GNMA II Pool #610116 % 04/20/33 GNMA II Pool #610143 % 06/20/33 GNMA II Pool #612121 % 07/20/33 GNMA II Pool #648541 % 10/20/35 GNMA II Pool #748939 % 09/20/40 GNMA, Series 1998-21, Class ZB % 09/20/28 GNMA, Series 1999-25, Class TB % 07/16/29 GNMA, Series 1999-4, Class ZB % 02/20/29 GNMA, Series 2000-14, Class PD % 02/16/30 GNMA, Series 2001-53, Class PB % 11/20/31 GNMA, Series 2002-22, Class GF % 03/20/32 GNMA, Series 2002-33, Class ZD % 05/16/32 GNMA, Series 2002-40, Class UK % 06/20/32 GNMA, Series 2002-45, Class QE % 06/20/32 GNMA, Series 2002-6, Class GE % 01/20/32 GNMA, Series 2002-7, Class PG % 01/20/32 GNMA, Series 2003-103, Class PC % 11/20/33 GNMA, Series 2003-26, Class MA % 03/20/33 GNMA, Series 2003-46, Class HA % 06/20/33 GNMA, Series 2003-46, Class MA % 05/20/33 GNMA, Series 2003-46, Class ND % 06/20/33 GNMA, Series 2003-57, Class C % 04/20/33 GNMA, Series 2003-84, Class PC % 10/20/33 GNMA, Series 2004-16, Class GB % 06/20/33 GNMA, Series 2004-63, Class AG % 07/20/32 GNMA, Series 2005-13, Class BE % 09/20/34 GNMA, Series 2005-17, Class GE % 02/20/35 GNMA, Series 2005-49, Class B % 06/20/35 GNMA, Series 2005-51, Class DC % 07/20/35 GNMA, Series 2005-93, Class BH % 06/20/35 GNMA, Series 2007-18, Class B % 05/20/35 GNMA, Series 2007-6, Class LE % 02/20/37 GNMA, Series 2007-68, Class NA % 11/20/37 GNMA, Series 2007-70, Class PE % 11/20/37 GNMA, Series 2008-26, Class JP % 03/20/38 GNMA, Series 2008-35, Class EH % 03/20/38 GNMA, Series 2008-65, Class CM % 08/20/38 GNMA, Series 2008-65, Class PG % 08/20/38 GNMA, Series 2009-47, Class LT % 06/20/39 GNMA, Series 2009-57, Class VB % 06/16/39 GNMA, Series 2009-93, Class AY % 10/20/39 GNMA, Series 2010-116, Class PB % 06/16/40 GNMA, Series 2010-89, Class BG % 07/20/40 Total Agency Mortgage-Backed Securities (identified cost, $57,101,763) $ TOTAL FIXED INCOME INVESTMENTS (identified cost, $57,101,763) — 95.0% $ SHORT-TERM INVESTMENTS - 4.9% $ Fidelity Government Money Market Fund, 0.01% (1) $ TOTAL SHORT-TERM INVESTMENTS (identified cost, $2,993,149) — 4.9% $ TOTAL INVESTMENTS (identified cost, $60,094,912) — 99.9% $ OTHER ASSETS, IN EXCESS OF LIABILITIES — 0.1% NET ASSETS — 100.0% $ FHLMC — Federal Home Loan Mortgage Corporation FNMA — Federal National Mortgage Association GNMA — Government National Mortgage Association Variable rate security. Rate presented is as of September 30, 2014. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2014. Asset Description Quotes Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Agency Mortgage-Backed Securities $ - $ $ - $ Short-Term Investments - - Total Investments $ - $ $ - $ The level classification by major category of investments is the same as the category presentation in the Fund’s Portfolio of Investments. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended September 30, 2014. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Item 2.Controls and Procedures. (a) It is the conclusion of the registrant’s principal executive officer and principal financial officer that the effectiveness of the registrant’s current disclosure controls and procedures (such disclosure controls and procedures having been evaluated within 90 days of the date of this filing) provide reasonable assurance that the information required to be disclosed by the registrant has been recorded, processed, summarized and reporting within the time period specified in the Commission’s rules and forms and that the information required to be disclosed by the registrant has been accumulated and communicated to the registrant’s principal executive officer and principal financial officer in order to allow timely decisions regarding required disclosure. (b) There have been no significant changes in the registrant’s internal controls or in other factors that could significantly affect these controls subsequent to the date of their evaluation, including any corrective actions with regard to significant deficiencies and material weaknesses. Item 3.Exhibits Certification of Principal Executive Officer and Principal Financial Officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940 (17CFR 270.30a-2(a)) is attached hereto as Exhibit 99Cert. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Wright Managed Income Trust (On behalf of Wright Current Income Fund and Wright Total Return Bond Fund) By: /s/ Peter M. Donovan Peter M. Donovan, President; Principal Executive Officer Date: November 12, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Peter M. Donovan Peter M. Donovan, President; Principal Executive Officer Date: November 12, 2014 By: /s/ Michael J. McKeen Michael J. McKeen, Treasurer; Principal Financial Officer Date: November 12, 2014
